     Case 1:21-cv-00124-H Document 1 Filed 06/30/21                  Page 1 of 8 PageID 1



                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      ABILENE DIVISION

DISABILITY RIGHTS TEXAS,                      §
                                              §
               Plaintiff,                     §
                                              §
v.                                            §               CIVIL ACTION NO. 1:21-cv-00124
                                              §
RICKY BISHOP, IN HIS OFFICIAL                 §
CAPACITY AS THE SHERIFF OF                    §
TAYLOR COUNTY                                 §
                                              §
               Defendant.                     §

                             PLAINTIFF’S ORIGINAL COMPLAINT

       TO THE HONORABLE JUDGE OF THIS COURT:

       Plaintiff Disability Rights Texas respectfully flies this Original Complaint for declaratory

and injunctive relief and would show:

                              I.    PRELIMINARY STATEMENT

       1.      In October 2020, Disability Rights Texas (“DRTx”) received a complaint of

possible abuse of an individual with mental illness, B.W., at the Taylor County Adult Detention

Center in Abilene, Texas.

       2.      DRTx, as Texas’ designated protection and advocacy system, and in accordance

with its statutory obligations, sought to investigate the circumstances of this abuse pursuant to the

Protection and Advocacy for Individuals with Mental Illness Act (“PAIMI”), 42 U.S.C. § 10801,

et seq.; the Developmental Disabilities Assistance and Bill of Rights Act (“PADD”), 42 U.S.C. §§

15001, et seq.; and the Protection and Advocacy for Individual Rights Act (“PAIR”), 29 U.S.C. §

794e(a). These three laws are hereinafter collectively referred to as the “P&A Acts”.




                                                                                              Page 1
     Case 1:21-cv-00124-H Document 1 Filed 06/30/21                  Page 2 of 8 PageID 2



        3.     In accordance with these federal mandates, DRTx has the authority to access all

records of an individual with a mental illness for the purposes of investigating incidents of abuse

or neglect if DRTx receives a complaint or has probable cause to believe the person had been

subject to abuse or neglect. These “records” include jail and detention records. Accordingly, DRTx

made repeated requests to Defendant to access video related to B.W., who is alleged to have been

subject to abuse during a restraint while in Taylor County Jail’s custody. Defendant, however, has

refused to provide DRTx access to the video.

        4.     DRTx seeks declaratory and permanent injunctive relief to prevent the Defendant

from failing to provide DRTx with timely access to video related to a person with mental illness

in Defendant’s custody, as required by the P&A Acts, and to prohibit Defendant from denying

DRTx future access to such records.

                                     II.     JURISDICTION

        5.     This action is authorized by 42 U.S.C. § 1983 to redress the deprivation under color

of law rights guaranteed by the P&A Acts, 42 U.S.C. § 10801, et seq., 42 U.S.C. §§ 15001, et seq.,

and 29 U.S.C. § 794e(a). This Court has jurisdiction over this action pursuant to 28 U.S.C. §§

1331.

        6.     This Court has authority to grant Plaintiff’s claims for declaratory and injunctive

relief pursuant to 28 U.S.C. §§ 2201-02, and Rules 57 and 65 of the Federal Rules of Civil

Procedure.

        7.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b). Defendant resides

in this district, and the events or omissions complained of herein occurred in this district.




                                                                                                Page 2
     Case 1:21-cv-00124-H Document 1 Filed 06/30/21                 Page 3 of 8 PageID 3



                                        III.    PARTIES

       8.      Plaintiff Disability Rights Texas is a non-profit Texas corporation authorized by

Congressional mandate to protect and advocate for the civil rights of persons with disabilities.

DRTx was and is designated by the State of Texas to perform this Congressional mandate pursuant

to the PADD Act, 42 U.S.C. §§ 15001-03, and the PAIMI Act, 42 U.S.C. §§ 10802-03. DRTx

spends considerable time and resources monitoring conditions at detention facilities, including

facilities like Taylor County Jail, and investigating the abuse and neglect of the rights of people

residing in those facilities. DRTx’s main office is located at 2222 West Braker Lane, Austin, Travis

County, Texas 78758.

       9.      Defendant Ricky Bishop at all relevant times was and is the duly-appointed Sheriff

of Taylor County, Texas. Defendant Bishop is the duly-appointed administrator of the Taylor

County Sheriff’s Department and of the Taylor County Jail Deputies, Jailers, Jail employees, and

contractors, and he is responsible for their training, supervision, and conduct. Defendant Bishop

was and is responsible for ensuring that Taylor County Jail is in compliance with federal and state

laws. Defendant Bishop was and is responsible for the implementation of the policies, procedures,

practices, and customs, as well as the acts and omissions, challenged by this suit. He is being sued

in his official capacity as Sheriff of Taylor County, Texas. At all relevant times, Defendant Bishop

was acting under color of law and as the agent, servant, and, as a matter of law, the official

representative of Taylor County, Texas. Defendant Bishop may be served in his official capacity

at the Taylor County Sheriff’s Office, 450 Pecan Street, Abilene, Texas 79602.

       10.     Wherever Plaintiff uses the word “Defendant” in this petition, it means Defendant,

his agents, employees, successors, and all persons acting in concert with him or at his direction.




                                                                                             Page 3
     Case 1:21-cv-00124-H Document 1 Filed 06/30/21                   Page 4 of 8 PageID 4



                                           IV.     FACTS

       11.     In October 2020, DRTx received a complaint that B.W., was inappropriately placed

in a restraint, physically abused in the restraint, and denied subsequent medical attention while in

custody of Taylor County Jail. In accordance with its statutory mandate, DRTx opened an

investigation and obtained B.W’s written consent to access his records.

       12.     DRTx’s mandate comes from Congress’s enactment of the P&A Acts after

extensive congressional investigations found that existing state systems for monitoring compliance

with respect to the abuse and neglect of persons with disabilities residing in institutions vary widely

and are frequently inadequate to protect these individuals. To ensure that the fox was no longer

guarding the henhouse, Congress mandated that each state have a “protection and advocacy

system” designed to have independent access to institutions and records in order to detect and

prevent abuse and neglect. Because the State of Texas receives federal funds under the P&A Acts,

it is required to designate a system that is designed to protect and advocate the rights of individuals

with disabilities and to investigate incidents of abuse and neglect of individuals with disabilities.

See, 42 U.S.C. § 10801, et seq.; 42 U.S.C. § 15001, et seq. DRTx has been designated by the State

of Texas to be that system.

       13.     The P&A Acts mandate that DRTx have access to all records of an individual with

mental illness who has authorized DRTx to have such access. 42 U.S.C. § 10805(a)(4)(A); 42

C.F.R. § 51.41(b)(1).

       14.     The PAIMI Act defines the term “records” to include “reports prepared by any staff

of a facility rendering care and treatment…”. 42 U.S.C. § 10806(b)(3)(A). The implementing

regulations to the PAIMI Act further define records to include “[i]nformation and individual

records, obtained in the course of providing intake, assessment, evaluation, supportive and other




                                                                                               Page 4
      Case 1:21-cv-00124-H Document 1 Filed 06/30/21                   Page 5 of 8 PageID 5



services… 42 C.F.R. § 51.41(c)(1). The regulations go on to state that P&As are entitled to these

records “whether written or in another medium, draft or final, including handwritten notes,

electronic files, photographs or video or audio tape records.” 42 C.F.R. § 51.41(c)(emphasis

added).

           15.   On January 6, 2021, in furtherance of its investigation and pursuant to its protection

and advocacy authority, DRTx requested B.W.’s jail record including, but not limited to: his entire

jail medical record; his entire mental health record; and video footage of the restraint of B.W.

including a few minutes before the restraint began and a few minutes after its end.

           16.   Defendant produced B.W.’s jail medical record and mental health record, but has

refused to provide DRTx with video of the incident.

           17.   Defendant requested an opinion from the Office of the Texas Attorney General

seeking to withhold the video footage requested by DRTx based on state law exceptions even

though the explicit language of the PAIMI regulations indicate that this authority trumps any and

all contrary state laws. 42 U.S.C. §10806(b)(2)(c); 42 C.F.R. § 51.31(i).

           18.   On or about April 5, 2021, the Attorney General issued its ruling, OR 2021-08526,

which wrongfully denied DRTx access to the records that Defendant sought to withhold because

it confusingly declined to find the video to be the type of “records” contemplated by the P&A Acts

and advised Taylor County Jail to withhold the video.

           19.   Defendant’s failure to release video records violates DRTx’s federal authority and

unduly limits, impairs, and impedes DRTx’s ability to complete its statutorily authorized

investigation into possible abuse of B.W., or fulfill its mandate to protect individuals with mental

illness.




                                                                                                Page 5
     Case 1:21-cv-00124-H Document 1 Filed 06/30/21                   Page 6 of 8 PageID 6



       20.         Defendant’s actions unduly restrict DRTx from obtaining records it is entitled to

receive under federal law, and impair, limit, and impede DRTx’s ability to timely conduct

statutorily-authorized investigations regarding abuse and/or neglect involving individuals with

disabilities receiving care and/or treatment at the Defendant’s facility.

              V.       CAUSES OF ACTION – VIOLATION OF THE P&A ACTS

       21.         Plaintiff DRTx restates and incorporates by reference each of the allegations

contained in paragraphs 1 through 20, above.

       22.         The Civil Rights Act of 1871, 42 U.S.C. § 1983, provides relief for persons who,

under color of state law, have been deprived of any rights, privileges, or immunities secured under

the U.S. Constitution or federal law.

       23.         DRTx’s federal mandate specifically grants DRTx the express authority to access

“all records of any individual who is a client of the system if such individual, or the legal guardian,

conservator, or other legal representative of such individual, has authorized the system to have

such access.” 42 U.S.C. § 10805(a)(4)(A); see also 42 U.S.C. § 15043(a)(2)(I)(i), (J); 29 U.S.C. §

794e(f)(2).

       24.         DRTx requested video records of a restraint of B.W. while in the Taylor County

Jail, the exact type of information identified in the P&A Acts and regulations as records that are

required to be disclosed to DRTx.

       25.         Defendant, acting under color of law, refused to provide DRTx with the video

records which violates the right of Plaintiff, as guaranteed by the P&A Acts, to meaningful and

timely access to records of B.W., an individual with mental illness. Defendant’s policy and actions,

unless enjoined, will violate DRTx’s right to that information in B.W.’s case and in the event of

future incidents of abuse or neglect at Taylor County Jail, preventing DRTx from being able to




                                                                                               Page 6
     Case 1:21-cv-00124-H Document 1 Filed 06/30/21                 Page 7 of 8 PageID 7



complete a thorough investigation into the possible abuse or neglect of B.W. and other inmates

with disabilities.

                                        VI.     PRAYER
WHEREFORE, Plaintiff DRTx respectfully prays that this Court:
        (a) Enter a permanent injunction enjoining the Defendant, his agents, or employees from
            denying DRTx immediate access to any and all video records pertaining to B.W.;

        (b) Issue a permanent injunction against Defendant and his successors to prevent
            Defendant and his successors from denying all future video records requests by
            Plaintiff DRTx concerning individuals with disabilities confined in Defendant’s
            facility;

        (c) Issue a declaratory judgment that Defendant’s policies, regulations, and practices of
            continuing to deny DRTx full, complete, meaningful, and timely access to Taylor
            County Jail video records violated and continues to violate the P&A Acts;

        (d) Award Plaintiff DRTx its reasonable and necessary attorneys’ fees and costs pursuant
            to 42 U.S.C. §1988; and

        (e) Award Plaintiff any other relief that the Court deems just and equitable.



                                                     Respectfully submitted,


                                                     ____________________________________
                                                     COURTNEY LUTHER
                                                     State Bar No. 24101063
                                                     cluther@drtx.org
                                                     DISABILITY RIGHTS TEXAS
                                                     1500 McGowen St., Suite 100
                                                     Houston, Texas 77004
                                                     (713) 974-7691 (Houston Office)
                                                     (713) 974-7695 (Houston Fax)

                                                     BETH L. MITCHELL
                                                     State Bar No. 00784613
                                                     bmitchell@drtx.org
                                                     LISA SNEAD
                                                     State Bar No. 24062204
                                                     lsnead@drtx.org




                                                                                          Page 7
Case 1:21-cv-00124-H Document 1 Filed 06/30/21   Page 8 of 8 PageID 8



                                    DISABILITY RIGHTS TEXAS
                                    2222 W. Braker Lane
                                    Austin, Texas 78758
                                    (512) 454-4816 (Austin Office)
                                    (512) 454-3999 (Austin Fax)

                                    ATTORNEYS FOR PLAINTIFF




                                                                     Page 8
